
	
		II
		111th CONGRESS
		1st Session
		S. 795
		IN THE SENATE OF THE UNITED STATES
		
			April 2, 2009
			Mr. Hatch (for himself,
			 Mrs. Lincoln, Mr. Kohl, and Ms.
			 Snowe) introduced the following bill; which was read twice and
			 referred to the Committee on
			 Finance
		
		A BILL
		To amend the Social Security Act to enhance the social
		  security of the Nation by ensuring adequate public-private infrastructure and
		  to resolve to prevent, detect, treat, intervene in, and prosecute elder abuse,
		  neglect, and exploitation, and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Elder Justice Act of
			 2009.
			(b)Table of contentsThe table of contents of this Act is as
			 follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings.
					Sec. 3. Purposes.
					Sec. 4. Definitions.
					Sec. 5. Elder Justice.
						Subtitle 2—Elder
				  justice
						Sec. 2011.
				  Definitions.
						Sec. 2012. General
				  provisions.
						Part A—National Coordination of Elder Justice Activities and
				  Research 
						SUBPART 1—Elder Justice Coordinating Council and Advisory Board
				  on Elder Abuse, Neglect, and
				  Exploitation
						Sec. 2021. Elder Justice Coordinating
				  Council.
						Sec. 2022. Advisory Board on Elder Abuse, Neglect, and
				  Exploitation.
						Sec. 2023. Research
				  protections.
						Sec. 2024. Authorization of
				  appropriations.
						SUBPART 2—Elder abuse, neglect, and exploitation forensic
				  centers
						Sec. 2031. Establishment and support of elder abuse, neglect,
				  and Exploitation Forensic
				  Centers.
						Part B—Programs To Promote Elder
				  Justice
						Sec. 2041. Enhancement of long-term
				  care.
						Sec. 2042. Adult protective services functions and grant
				  programs.
						Sec. 2043. Long-term care ombudsman program grants and
				  training.
						Sec. 2044. Provision of information regarding, and evaluations
				  of, elder justice programs.
						Sec. 2045. Report.
				
			2.FindingsCongress finds the following:
			(1)The proportion of the United States
			 population age 60 years or older will drastically increase in the next 30 years
			 as more than 76,000,000 baby boomers approach retirement and old age.
			(2)Each year, anywhere between 500,000 and
			 5,000,000 elders in the United States are abused, neglected, or
			 exploited.
			(3)Elder abuse, neglect, and exploitation have
			 no boundaries, and cross all racial, social class, gender, and geographic
			 lines.
			(4)Victims of elder abuse, neglect, and
			 exploitation are not only subject to injury from mistreatment and neglect, they
			 are also 3.1 times more likely than elders who were not victims of elder abuse,
			 neglect, and exploitation to die at an earlier age than expected.
			(5)There is a general dearth of data as to the
			 nature and scope of elder abuse, neglect, and exploitation. In recognition of
			 the need to improve data collection efforts with respect to elder abuse,
			 neglect, and exploitation, Congress required the Secretary of Health and Human
			 Services to conduct a study by the end of 2008 on establishing a uniform
			 national database on elder abuse under section 405 of title IV of Division C of
			 the Tax Relief and Health Care Act of 2006 (Public Law 109–432).
			(6)Despite the dearth of data in the field,
			 experts agree that most cases of elder abuse, neglect, and exploitation are
			 never reported and that abuse, neglect, and exploitation shorten a victim’s
			 life, often triggering a downward spiral of an otherwise productive,
			 self-sufficient elder’s life. Programs addressing other difficult issues such
			 as domestic violence and child abuse and neglect have demonstrated the need for
			 a multifaceted law, combining public health, social service, and law
			 enforcement approaches.
			(7)For over 20 years, Congress has been
			 presented with facts and testimony calling for a coordinated Federal effort to
			 combat elder abuse, neglect, and exploitation.
			(8)The Federal Government has been slow to
			 respond to the needs of victims of elder abuse, neglect, and exploitation or to
			 undertake prevention efforts.
			(9)No Federal law has been enacted that
			 adequately and comprehensively addresses the issues of elder abuse, neglect,
			 and exploitation and there are very limited resources available to those in the
			 field that directly deal with those issues.
			(10)Differences in State laws and practices in
			 the areas of elder abuse, neglect, and exploitation lead to significant
			 disparities in prevention, protective and social services, treatment systems,
			 and law enforcement, and lead to other inequities.
			(11)The Federal Government has played an
			 important role in promoting research, training, public safety, and data
			 collection, and the identification, development, and dissemination of promising
			 health care, social, and protective services, and law enforcement practices,
			 relating to child abuse and neglect, domestic violence, and violence against
			 women. The Federal Government should promote similar efforts and protections
			 relating to elder abuse, neglect, and exploitation.
			(12)The Federal Government should provide
			 leadership and assist States and communities in their efforts to protect elders
			 in the United States by—
				(A)promoting coordinated planning among all
			 levels of government;
				(B)generating and sharing knowledge relevant
			 to protecting elders;
				(C)providing leadership to combat the abuse,
			 neglect, and exploitation of the Nation’s elders; and
				(D)providing resources to States and
			 communities to promote elder justice.
				(13)The problem of elder abuse, neglect, and
			 exploitation requires a comprehensive approach that—
				(A)integrates the work of health, legal, and
			 social service agencies and organizations;
				(B)emphasizes the need for prevention,
			 reporting, investigation, assessment, treatment, and prosecution of elder
			 abuse, neglect, and exploitation at all levels of government;
				(C)ensures that sufficient numbers of properly
			 trained personnel with specialized knowledge are in place to—
					(i)treat, assess, and provide services
			 relating to elder abuse, neglect, and exploitation; and
					(ii)carry out elder protection duties;
					(D)is sensitive to ethnic and cultural
			 diversity;
				(E)recognizes the role of mental health,
			 disability, dementia, substance abuse, medication mismanagement, and family
			 dysfunction problems in increasing and exacerbating elder abuse, neglect, and
			 exploitation; and
				(F)balances elders’ right to
			 self-determination with society’s responsibility to protect elders.
				(14)The human, social, and economic cost of
			 elder abuse, neglect, and exploitation is high and includes unnecessary
			 expenditures of funds from many public programs.
			(15)The failure to coordinate activities
			 relating to, and comprehensively prevent and treat, elder abuse, neglect, and
			 exploitation threatens the future and well-being of millions of elders in the
			 United States.
			(16)All elements of society in the United
			 States have a shared responsibility in responding to a national problem of
			 elder abuse, neglect, and exploitation.
			3.PurposesThe purposes of this Act are as
			 follows:
			(1)To enhance the social security of the
			 Nation by ensuring adequate public-private infrastructure and resolving to
			 prevent, detect, treat, understand, and intervene in, and where appropriate,
			 aid in the prosecution of, elder abuse, neglect, and exploitation.
			(2)To bring a comprehensive approach to
			 preventing and combating elder abuse, neglect, and exploitation, a long
			 invisible problem that afflicts the most vulnerable among the aging population
			 of the United States.
			(3)To raise the issue of elder abuse, neglect,
			 and exploitation to national attention, and to create the infrastructure at the
			 Federal, State, and local levels, to ensure that individuals and organizations
			 on the front lines, who are fighting elder abuse, neglect, and exploitation
			 with scarce resources and fragmented systems, have the resources and
			 information needed to carry out their fight.
			(4)To bring a comprehensive multidisciplinary
			 approach to elder justice.
			(5)To set in motion research and data
			 collection to fill gaps in knowledge about elder abuse, neglect, and
			 exploitation.
			(6)To supplement the activities of service
			 providers and programs, to enhance training, and to leverage scarce resources
			 efficiently, in order to ensure that elder justice receives the attention it
			 deserves as the Nation’s population ages.
			(7)To recognize and address the role of mental
			 health, disability, dementia, substance abuse, medication mismanagement, and
			 family dysfunction problems in increasing and exacerbating elder abuse,
			 neglect, and exploitation.
			(8)To create short- and long-term strategic
			 plans for the development and coordination of elder justice research, programs,
			 studies, training, and other efforts nationwide.
			(9)To promote collaborative efforts and
			 diminish overlap and gaps in efforts in developing the important field of elder
			 justice.
			(10)To honor and respect the right of all
			 individuals with diminished capacity to decisionmaking autonomy,
			 self-determination, and dignity of choice.
			(11)To respect the wishes of individuals with
			 diminished capacity and their family members in providing supportive services
			 and care plans intended to protect elders from abuse, neglect (including
			 self-neglect), and exploitation.
			4.DefinitionsExcept as otherwise specifically provided,
			 any term that is defined in section 2011 of the Social Security Act (as added by section 5(a))
			 and is used in this Act has the meaning given such term by such section.
		5.Elder Justice
			(a)Elder justice
				(1)In GeneralTitle XX of the
			 Social Security Act (42 U.S.C. 1397 et
			 seq.) is amended—
					(A)in the heading, by inserting
			 and elder
			 justice after social services;
					(B)by inserting before section 2001 the
			 following:
						
							1Block grants to states for social
				services
							;
						and(C)by adding at the end the following:
						
							2Elder justice
								2011.DefinitionsIn this subtitle:
									(1)AbuseThe term abuse means the
				knowing infliction of physical or psychological harm or the knowing deprivation
				of goods or services that are necessary to meet essential needs or to avoid
				physical or psychological harm.
									(2)Adult protective servicesThe term adult protective
				services means such services provided to adults as the Secretary may
				specify and includes services such as—
										(A)disseminating reports of adult abuse,
				neglect, or exploitation;
										(B)investigating the reports described in
				subparagraph (A);
										(C)case planning, monitoring, evaluation, and
				other case work and services; and
										(D)providing, arranging for, or facilitating
				the provision of medical, social service, economic, legal, housing, law
				enforcement, or other protective, emergency, or support services.
										(3)CaregiverThe term caregiver means an
				individual who has the responsibility for the care of an elder, either
				voluntarily, by contract, by receipt of payment for care, or as a result of the
				operation of law, and means a family member or other individual who provides
				(on behalf of such individual or of a public or private agency, organization,
				or institution) compensated or uncompensated care to an elder who needs
				supportive services in any setting.
									(4)Direct careThe term direct care means
				care by an employee or contractor who provides assistance or long-term care
				services to a recipient.
									(5)ElderThe term elder means an
				individual age 60 or older.
									(6)Elder justiceThe term elder justice
				means—
										(A)from a societal perspective, efforts
				to—
											(i)prevent, detect, treat, intervene in, and
				prosecute elder abuse, neglect, and exploitation; and
											(ii)protect elders with diminished capacity
				while maximizing their autonomy; and
											(B)from an individual perspective, the
				recognition of an elder’s rights, including the right to be free of abuse,
				neglect, and exploitation.
										(7)Eligible entityThe term eligible entity means
				a State or local government agency, Indian tribe or tribal organization, or any
				other public or private entity that is engaged in and has expertise in issues
				relating to elder justice or in a field necessary to promote elder justice
				efforts.
									(8)ExploitationThe term exploitation means
				the fraudulent or otherwise illegal, unauthorized, or improper act or process
				of an individual, including a caregiver or fiduciary, that uses the resources
				of an elder for monetary or personal benefit, profit, or gain, or that results
				in depriving an elder of rightful access to, or use of, benefits, resources,
				belongings, or assets.
									(9)FiduciaryThe term fiduciary—
										(A)means a person or entity with the legal
				responsibility—
											(i)to make decisions on behalf of and for the
				benefit of another person; and
											(ii)to act in good faith and with fairness;
				and
											(B)includes a trustee, a guardian, a
				conservator, an executor, an agent under a financial power of attorney or
				health care power of attorney, or a representative payee.
										(10)GrantThe term grant includes a
				contract, cooperative agreement, or other mechanism for providing financial
				assistance.
									(11)GuardianshipThe term guardianship
				means—
										(A)the process by which a State court
				determines that an adult individual lacks capacity to make decisions about
				self-care and property, and appoints another individual or entity known as a
				guardian, as a conservator, or by a similar term, as a surrogate
				decisionmaker;
										(B)the manner in which the court-appointed
				surrogate decisionmaker carries out duties to the individual and the court;
				or
										(C)the manner in which the court exercises
				oversight of the surrogate decisionmaker.
										(12)Indian tribe
										(A)In generalThe term Indian tribe has the
				meaning given such term in section 4 of the Indian Self-Determination and
				Education Assistance Act (25 U.S.C. 450b).
										(B)Inclusion of Pueblo and
				RancheriaThe term
				Indian tribe includes any Pueblo or Rancheria.
										(13)Law enforcementThe term law enforcement means
				the full range of potential responders to elder abuse, neglect, and
				exploitation including—
										(A)police, sheriffs, detectives, public safety
				officers, and corrections personnel;
										(B)prosecutors;
										(C)medical examiners;
										(D)investigators; and
										(E)coroners.
										(14)Long-term care
										(A)In generalThe term long-term care means
				supportive and health services specified by the Secretary for individuals who
				need assistance because the individuals have a loss of capacity for self-care
				due to illness, disability, or vulnerability.
										(B)Loss of capacity for
				self-careFor purposes of
				subparagraph (A), the term loss of capacity for self-care means an
				inability to engage in 1 or more activities of daily living, including eating,
				dressing, bathing, and management of one’s financial affairs.
										(15)Long-term care facilityThe term long-term care
				facility means a residential care provider that arranges for, or
				directly provides, long-term care.
									(16)NeglectThe term neglect means—
										(A)the failure of a caregiver or fiduciary to
				provide the goods or services that are necessary to maintain the health or
				safety of an elder; or
										(B)self-neglect.
										(17)Nursing facility
										(A)In generalThe term nursing facility has
				the meaning given such term under section 1919(a).
										(B)Inclusion of skilled nursing
				facilityThe term
				nursing facility includes a skilled nursing facility (as defined
				in section 1819(a)).
										(18)Self-neglectThe term self-neglect means an
				adult’s inability, due to physical or mental impairment or diminished capacity,
				to perform essential self-care tasks including—
										(A)obtaining essential food, clothing,
				shelter, and medical care;
										(B)obtaining goods and services necessary to
				maintain physical health, mental health, or general safety; or
										(C)managing one’s own financial
				affairs.
										(19)Serious bodily injury
										(A)In generalThe term serious bodily injury
				means an injury—
											(i)involving extreme physical pain;
											(ii)involving substantial risk of death;
											(iii)involving protracted loss or impairment of
				the function of a bodily member, organ, or mental faculty; or
											(iv)requiring medical intervention such as
				surgery, hospitalization, or physical rehabilitation.
											(B)Criminal sexual abuseSerious bodily injury shall be considered
				to have occurred if the conduct causing the injury is conduct described in
				section 2241 (relating to aggravated sexual abuse) or 2242 (relating to sexual
				abuse) of title 18, United States Code, or any similar offense under State
				law.
										(20)SocialThe term social, when used
				with respect to a service, includes adult protective services.
									(21)State legal assistance
				developerThe term
				State legal assistance developer means an individual described in
				section 731 of the Older Americans Act of
				1965.
									(22)State long-term care
				ombudsmanThe term
				State Long-Term Care Ombudsman means the State Long-Term Care
				Ombudsman described in section 712(a)(2) of the Older Americans Act of 1965.
									2012.General provisions
									(a)Protection of PrivacyIn pursuing activities under this subtitle,
				the Secretary shall ensure the protection of individual health privacy
				consistent with the regulations promulgated under section 264(c) of the
				Health Insurance Portability and Accountability
				Act of 1996 and applicable State and local privacy
				regulations.
									(b)Rule of constructionNothing in this subtitle shall be construed
				to interfere with or abridge an elder’s right to practice his or her religion
				through reliance on prayer alone for healing when this choice—
										(1)is contemporaneously expressed, either
				orally or in writing, with respect to a specific illness or injury which the
				elder has at the time of the decision by an elder who is competent at the time
				of the decision;
										(2)is previously set forth in a living will,
				health care proxy, or other advance directive document that is validly executed
				and applied under State law; or
										(3)may be unambiguously deduced from the
				elder’s life history.
										ANational Coordination of Elder Justice
				Activities and Research 
									1Elder Justice Coordinating Council and
				Advisory Board on Elder Abuse, Neglect, and Exploitation
										2021.Elder Justice Coordinating Council
											(a)EstablishmentThere is established within the Office of
				the Secretary an Elder Justice Coordinating Council (in this section referred
				to as the Council).
											(b)Membership
												(1)In generalThe Council shall be composed of the
				following members:
													(A)The Secretary (or the Secretary’s
				designee).
													(B)The Attorney General (or the Attorney
				General’s designee).
													(C)The head of each Federal department or
				agency or other governmental entity identified by the Chair referred to in
				subsection (d) as having responsibilities, or administering programs, relating
				to elder abuse, neglect, and exploitation.
													(2)RequirementEach member of the Council shall be an
				officer or employee of the Federal Government.
												(c)VacanciesAny vacancy in the Council shall not affect
				its powers, but shall be filled in the same manner as the original appointment
				was made.
											(d)ChairThe member described in subsection
				(b)(1)(A) shall be Chair of the Council.
											(e)MeetingsThe Council shall meet at least 2 times per
				year, as determined by the Chair.
											(f)Duties
												(1)In generalThe Council shall make recommendations to
				the Secretary for the coordination of activities of the Department of Health
				and Human Services, the Department of Justice, and other relevant Federal,
				State, local, and private agencies and entities, relating to elder abuse,
				neglect, and exploitation and other crimes against elders.
												(2)ReportNot later than the date that is 2 years
				after the date of enactment of the Elder
				Justice Act of 2009 and every 2 years thereafter, the Council
				shall submit to the Committee on Finance of the Senate and the Committee on
				Ways and Means and the Committee on Energy and Commerce of the House of
				Representatives a report that—
													(A)describes the activities and
				accomplishments of, and challenges faced by—
														(i)the Council; and
														(ii)the entities represented on the Council;
				and
														(B)makes such recommendations for legislation,
				model laws, or other action as the Council determines to be appropriate.
													(g)Powers of the Council
												(1)Information from federal
				agenciesSubject to the
				requirements of section 2012(a), the Council may secure directly from any
				Federal department or agency such information as the Council considers
				necessary to carry out this section. Upon request of the Chair of the Council,
				the head of such department or agency shall furnish such information to the
				Council.
												(2)Postal servicesThe Council may use the United States mails
				in the same manner and under the same conditions as other departments and
				agencies of the Federal Government.
												(h)Travel ExpensesThe members of the Council shall not
				receive compensation for the performance of services for the Council. The
				members shall be allowed travel expenses, including per diem in lieu of
				subsistence, at rates authorized for employees of agencies under subchapter I
				of chapter 57 of title 5, United States Code, while away from their homes or
				regular places of business in the performance of services for the Council.
				Notwithstanding section 1342 of title 31, United States Code, the Secretary may
				accept the voluntary and uncompensated services of the members of the
				Council.
											(i)Detail of Government
				EmployeesAny Federal
				Government employee may be detailed to the Council without reimbursement, and
				such detail shall be without interruption or loss of civil service status or
				privilege.
											(j)Status as Permanent CouncilSection 14 of the
				Federal Advisory Committee Act (5
				U.S.C. App.) shall not apply to the Council.
											2022.Advisory Board on Elder Abuse, Neglect, and
				Exploitation
											(a)EstablishmentThere is established a board to be known as
				the Advisory Board on Elder Abuse, Neglect, and Exploitation (in
				this section referred to as the Advisory Board) to create short-
				and long-term multidisciplinary strategic plans for the development of the
				field of elder justice and to make recommendations to the Elder Justice
				Coordinating Council established under section 2021.
											(b)CompositionThe Advisory Board shall be composed of 27
				members appointed by the Secretary from among members of the general public who
				are individuals with experience and expertise in elder abuse, neglect, and
				exploitation prevention, detection, treatment, intervention, or
				prosecution.
											(c)Solicitation of NominationsThe Secretary shall publish a notice in the
				Federal Register soliciting nominations for the appointment of members of the
				Advisory Board under subsection (b).
											(d)Terms
												(1)In generalEach member of the Advisory Board shall be
				appointed for a term of 3 years, except that, of the members first
				appointed—
													(A)9 shall be appointed for a term of 3
				years;
													(B)9 shall be appointed for a term of 2 years;
				and
													(C)9 shall be appointed for a term of 1
				year.
													(2)Vacancies
													(A)In generalAny vacancy on the Advisory Board shall not
				affect its powers, but shall be filled in the same manner as the original
				appointment was made.
													(B)Filling unexpired termAn individual chosen to fill a vacancy
				shall be appointed for the unexpired term of the member replaced.
													(3)Expiration of termsThe term of any member shall not expire
				before the date on which the member’s successor takes office.
												(e)Election of OfficersThe Advisory Board shall elect a Chair and
				Vice Chair from among its members. The Advisory Board shall elect its initial
				Chair and Vice Chair at its initial meeting.
											(f)Duties
												(1)Enhance communication on promoting quality
				of, and preventing abuse and neglect in, Long-Term careThe Advisory Board shall develop
				collaborative and innovative approaches to improve the quality of, including
				preventing abuse and neglect in, long-term care.
												(2)Collaborative efforts to develop consensus
				around the management of certain quality-related factors
													(A)In generalThe Advisory Board shall establish
				multidisciplinary panels to address, and develop consensus on, subjects
				relating to improving the quality of long-term care. At least 1 such panel
				shall address, and develop consensus on, methods for managing
				resident-to-resident abuse in long-term care.
													(B)Activities conductedThe multidisciplinary panels established
				under subparagraph (A) shall examine relevant research and data, identify best
				practices with respect to the subject of the panel, determine the best way to
				carry out those best practices in a practical and feasible manner, and
				determine an effective manner of distributing information on such
				subject.
													(3)ReportNot later than the date that is 18 months
				after the date of enactment of the Elder
				Justice Act of 2009, and annually thereafter, the Advisory Board
				shall prepare and submit to the Elder Justice Coordinating Council, the
				Committee on Finance of the Senate, and the Committee on Ways and Means and the
				Committee on Energy and Commerce of the House of Representatives a report
				containing—
													(A)information on the status of Federal,
				State, and local public and private elder justice activities;
													(B)recommendations (including recommended
				priorities) regarding—
														(i)elder justice programs, research, training,
				services, practice, enforcement, and coordination;
														(ii)coordination between entities pursuing
				elder justice efforts and those involved in related areas that may inform or
				overlap with elder justice efforts, such as activities to combat violence
				against women and child abuse and neglect; and
														(iii)activities relating to adult fiduciary
				systems, including guardianship and other fiduciary arrangements;
														(C)recommendations for specific modifications
				needed in Federal and State laws (including regulations) or for programs,
				research, and training to enhance prevention, detection, and treatment
				(including diagnosis) of, intervention in (including investigation of), and
				prosecution of elder abuse, neglect, and exploitation;
													(D)recommendations on methods for the most
				effective coordinated national data collection with respect to elder justice,
				and elder abuse, neglect, and exploitation; and
													(E)recommendations for a multidisciplinary
				strategic plan to guide the effective and efficient development of the field of
				elder justice.
													(g)Powers of the Advisory Board
												(1)Information from federal
				agenciesSubject to the
				requirements of section 2012(a), the Advisory Board may secure directly from
				any Federal department or agency such information as the Advisory Board
				considers necessary to carry out this section. Upon request of the Chair of the
				Advisory Board, the head of such department or agency shall furnish such
				information to the Advisory Board.
												(2)Sharing of data and reportsThe Advisory Board may request from any
				entity pursuing elder justice activities under the
				Elder Justice Act of 2009 or an
				amendment made by that Act, any data, reports, or recommendations generated in
				connection with such activities.
												(3)Postal servicesThe Advisory Board may use the United
				States mails in the same manner and under the same conditions as other
				departments and agencies of the Federal Government.
												(h)Travel ExpensesThe members of the Advisory Board shall not
				receive compensation for the performance of services for the Advisory Board.
				The members shall be allowed travel expenses for up to 4 meetings per year,
				including per diem in lieu of subsistence, at rates authorized for employees of
				agencies under subchapter I of chapter 57 of title 5, United States Code, while
				away from their homes or regular places of business in the performance of
				services for the Advisory Board. Notwithstanding section 1342 of title 31,
				United States Code, the Secretary may accept the voluntary and uncompensated
				services of the members of the Advisory Board.
											(i)Detail of Government
				EmployeesAny Federal
				Government employee may be detailed to the Advisory Board without
				reimbursement, and such detail shall be without interruption or loss of civil
				service status or privilege.
											(j)Status as Permanent Advisory
				CommitteeSection 14 of the
				Federal Advisory Committee Act (5
				U.S.C. App.) shall not apply to the advisory board.
											2023.Research protections
											(a)GuidelinesThe Secretary shall promulgate guidelines
				to assist researchers working in the area of elder abuse, neglect, and
				exploitation, with issues relating to human subject protections.
											(b)Definition of legally authorized
				representative for application of regulationsFor purposes of the application of subpart
				A of part 46 of title 45, Code of Federal Regulations, to research conducted
				under this subpart, the term legally authorized representative
				means, unless otherwise provided by law, the individual or judicial or other
				body authorized under the applicable law to consent to medical treatment on
				behalf of another person.
											2024.Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this subpart—
											(1)for fiscal year 2010, $6,500,000;
				and
											(2)for each of fiscal years 2011 through 2013,
				$7,000,000.
											2Elder abuse, neglect, and exploitation
				forensic centers
										2031.Establishment and support of elder abuse,
				neglect, and Exploitation forensic Centers
											(a)In generalThe Secretary, in consultation with the
				Attorney General, shall make grants to eligible entities to establish and
				operate stationary and mobile forensic centers, to develop forensic expertise
				regarding, and provide services relating to, elder abuse, neglect, and
				exploitation.
											(b)Stationary forensic centersThe Secretary shall make 4 of the grants
				described in subsection (a) to institutions of higher education with
				demonstrated expertise in forensics or commitment to preventing or treating
				elder abuse, neglect, or exploitation, to establish and operate stationary
				forensic centers.
											(c)Mobile
				centersThe Secretary shall
				make 6 of the grants described in subsection (a) to appropriate entities to
				establish and operate mobile forensic centers.
											(d)Authorized Activities
												(1)Development of forensic markers and
				methodologiesAn eligible
				entity that receives a grant under this section shall use funds made available
				through the grant to assist in determining whether abuse, neglect, or
				exploitation occurred and whether a crime was committed and to conduct research
				to describe and disseminate information on—
													(A)forensic markers that indicate a case in
				which elder abuse, neglect, or exploitation may have occurred; and
													(B)methodologies for determining, in such a
				case, when and how health care, emergency service, social and protective
				services, and legal service providers should intervene and when the providers
				should report the case to law enforcement authorities.
													(2)Development of forensic
				expertiseAn eligible entity
				that receives a grant under this section shall use funds made available through
				the grant to develop forensic expertise regarding elder abuse, neglect, and
				exploitation in order to provide medical and forensic evaluation, therapeutic
				intervention, victim support and advocacy, case review, and case
				tracking.
												(3)Collection of evidenceThe Secretary, in coordination with the
				Attorney General, shall use data made available by grant recipients under this
				section to develop the capacity of geriatric health care professionals and law
				enforcement to collect forensic evidence, including collecting forensic
				evidence relating to a potential determination of elder abuse, neglect, or
				exploitation.
												(e)ApplicationTo be eligible to receive a grant under
				this section, an entity shall submit an application to the Secretary at such
				time, in such manner, and containing such information as the Secretary may
				require.
											(f)Authorization of
				AppropriationsThere are
				authorized to be appropriated to carry out this section—
												(1)for fiscal year 2010, $4,000,000;
												(2)for fiscal year 2011, $6,000,000;
				and
												(3)for each of fiscal years 2012 and 2013,
				$8,000,000.
												BPrograms To Promote Elder Justice
									2041.Enhancement of long-term care
										(a)Grants and Incentives for Long-Term Care
				Staffing
											(1)In generalThe Secretary shall carry out activities,
				including activities described in paragraphs (2) and (3), to provide incentives
				for individuals to train for, seek, and maintain employment providing direct
				care in a long-term care facility.
											(2)Specific programs to enhance training,
				recruitment, and retention of staff
												(A)Coordination with secretary of labor to
				recruit and train long-term care staffThe Secretary shall coordinate activities
				under this subsection with the Secretary of Labor in order to provide
				incentives for individuals to train for and seek employment providing direct
				care in a long-term care facility.
												(B)Career ladders and wage or benefit
				increases to increase staffing in long-term care facilities
													(i)In generalThe Secretary shall make grants to
				long-term care facilities to carry out programs through which the
				facilities—
														(I)offer, to employees who provide direct care
				to residents of a long-term care facility, continuing training and varying
				levels of certification, based on observed clinical care practices and the
				amount of time the employees spend providing direct care; and
														(II)provide, or make arrangements to provide,
				bonuses or other increased compensation or benefits to employees who achieve
				certification under such a program.
														(ii)ApplicationTo be eligible to receive a grant under
				this subparagraph, a long-term care facility shall submit an application to the
				Secretary at such time, in such manner, and containing such information as the
				Secretary may require (which may include evidence of consultation with the
				State in which the long-term care facility is located with respect to carrying
				out activities funded under the grant).
													(iii)Authority to limit number of
				applicantsNothing in this
				subparagraph shall be construed as prohibiting the Secretary from limiting the
				number of applicants for a grant under this subparagraph.
													(3)Specific programs to improve management
				practices
												(A)In generalThe Secretary shall make grants to
				long-term care facilities to enable the facilities to provide training and
				technical assistance to eligible employees.
												(B)Authorized activitiesA long-term care facility that receives a
				grant under subparagraph (A) shall use funds made available through the grant
				to provide training and technical assistance to eligible employees regarding
				management practices using methods that are demonstrated to promote retention
				of individuals who provide direct care to residents of the long-term care
				facility, such as—
													(i)the establishment of standard human
				resource policies that reward high performance, including policies that provide
				for improved wages and benefits on the basis of job reviews;
													(ii)the establishment of motivational and
				thoughtful work organization practices;
													(iii)the creation of a workplace culture that
				respects and values caregivers and their needs;
													(iv)the promotion of a workplace culture that
				respects the rights of residents of a long-term care facility and results in
				improved care for the residents; and
													(v)the establishment of other programs that
				promote the provision of high quality care, such as a continuing education
				program that provides additional hours of training, including on-the-job
				training, for employees who are certified nurse aides.
													(C)ApplicationTo be eligible to receive a grant under
				this paragraph, a long-term care facility shall submit an application to the
				Secretary at such time, in such manner, and containing such information as the
				Secretary may require (which may include evidence of consultation with the
				State in which the long-term care facility is located with respect to carrying
				out activities funded under the grant).
												(D)Authority to limit number of
				applicantsNothing in this
				paragraph shall be construed as prohibiting the Secretary from limiting the
				number of applicants for a grant under this paragraph.
												(E)Eligible employee definedIn this paragraph, the term eligible
				employee means an individual who establishes or implements management
				practices applicable with respect to individuals who provide direct care to
				residents of a long-term care facility and includes administrators, directors
				of nursing, staff developers, and charge nurses.
												(4)Accountability measuresThe Secretary shall develop accountability
				measures to ensure that the activities conducted using funds made available
				under this subsection benefit eligible employees and increase the stability of
				the long-term care workforce.
											(b)Informatics Systems Grant Program
											(1)Grants authorizedThe Secretary is authorized to make grants
				to long-term care facilities for the purpose of assisting such entities in
				offsetting the costs related to purchasing, leasing, developing, and
				implementing standardized clinical health care informatics systems designed to
				improve patient safety and reduce adverse events and health care complications
				resulting from medication errors.
											(2)Use of grant fundsFunds provided under grants under this
				subsection may be used for any of the following:
												(A)Purchasing, leasing, and installing
				computer software and hardware, including handheld computer
				technologies.
												(B)Making improvements to existing computer
				software and hardware.
												(C)Making upgrades and other improvements to
				existing computer software and hardware to enable e-prescribing.
												(D)Providing education and training to
				eligible long-term care facility staff on the use of technology to implement
				the electronic transmission of prescription and patient information.
												(3)ApplicationTo be eligible to receive a grant under
				this subsection, a long-term care facility shall submit an application to the
				Secretary at such time, in such manner, and containing such information as the
				Secretary may require (which may include evidence of consultation with the
				State in which the long-term care facility is located with respect to carrying
				out activities funded under the grant).
											(4)Authority to limit number of
				applicantsNothing in this
				subsection shall be construed as prohibiting the Secretary from limiting the
				number of applicants for a grant under this subsection.
											(5)Accountability measuresThe Secretary shall develop accountability
				measures to ensure that the activities conducted using funds made available
				under this subsection help improve patient safety and reduce adverse events and
				health care complications resulting from medication errors.
											(c)Inclusion of adjudicated crimes on nursing
				home compare websiteNot
				later than 1 year after the date of enactment of the
				Elder Justice Act of 2009, the
				Secretary shall ensure that the Department of Health and Human Services
				includes, as part of the information provided for comparison of nursing
				facilities on the official Internet website of the Federal Government for
				Medicare beneficiaries (commonly referred to as the Nursing Home
				Compare Medicare website), the number of adjudicated instances of
				criminal violations by a nursing facility or crimes committed by an employee of
				a nursing facility—
											(1)that were committed inside of the facility;
				and
											(2)with respect to such instances of
				violations or crimes committed outside of the facility, that were the
				violations or crimes of elder abuse, neglect, and exploitation, criminal sexual
				abuse of an elder, or other violations or crimes that resulted in the serious
				bodily injury of an elder.
											(d)Development of consumer rights information
				page on nursing home compare websiteNot later than 1 year after the date of
				enactment of the Elder Justice Act of
				2009, the Secretary shall ensure that the Department of Health
				and Human Services, as part of the information provided for comparison of
				nursing facilities on the Nursing Home Compare Medicare website develops and
				includes a consumer rights information page that contains links to descriptions
				of, and information with respect to, the following:
											(1)The documentation on nursing facilities
				that is available to the public.
											(2)General information and tips on choosing a
				nursing facility that meets the needs of the individual.
											(3)General information on consumer rights with
				respect to nursing facilities.
											(4)The nursing facility survey process (on a
				national and State-specific basis).
											(5)On a State-specific basis, the services
				available through the State long-term care ombudsman for such State.
											(e)Development and Adoption of Standards for
				Transactions Involving Clinical Data by Long-Term Care Facilities
											(1)StandardsThe Secretary shall develop and adopt
				uniform open electronic standards for transactions involving clinical data by
				long-term care facilities. Such standards shall include messaging and
				nomenclature standards.
											(2)Compatibility with other
				standardsThe standards
				developed and adopted under paragraph (1) shall be compatible with standards
				established under part C of title XI, standards established under subsections
				(b)(2)(B)(i) and (e)(4) of section 1860D–4, standards adopted under section
				3004 of the Public Health Service Act, and with general health information
				technology standards.
											(3)Electronic submission of data to the
				secretary
												(A)In generalNot later than 10 years after the date of
				enactment of the Elder Justice Act of
				2009, the Secretary shall have procedures in place to accept the
				optional electronic submission of clinical data by long-term care facilities
				pursuant to the standards developed and adopted under paragraph (1).
												(B)Rule of constructionNothing in this subsection shall be
				construed to require a long-term care facility to submit clinical data
				electronically to the Secretary.
												(f)RegulationsThe Secretary shall promulgate regulations
				to carry out subsections (c), (d), and (e) of this section. Such regulations
				shall require a State, as a condition of the receipt of funds under this part,
				to conduct such data collection and reporting as the Secretary determines are
				necessary to satisfy the requirements of such subsections.
										(g)Authorization of
				AppropriationsThere are
				authorized to be appropriated to carry out this section—
											(1)for fiscal year 2010, $20,000,000;
											(2)for fiscal year 2011, $17,500,000;
				and
											(3)for each of fiscal years 2012 and 2013,
				$15,000,000.
											2042.Adult protective services functions and
				grant programs
										(a)Secretarial responsibilities
											(1)In generalThe Secretary shall ensure that the
				Department of Health and Human Services—
												(A)provides funding authorized by this part to
				State and local adult protective services offices that investigate reports of
				the abuse, neglect, and exploitation of elders;
												(B)collects and disseminates data annually
				relating to the abuse, exploitation, and neglect of elders in coordination with
				the Department of Justice;
												(C)develops and disseminates information on
				best practices regarding, and provides training on, carrying out adult
				protective services;
												(D)conducts research related to the provision
				of adult protective services; and
												(E)provides technical assistance to States and
				other entities that provide or fund the provision of adult protective services,
				including through grants made under subsections (b) and (c).
												(2)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this subsection, $3,000,000 for
				fiscal year 2010 and $4,000,000 for each of fiscal years 2011 through
				2013.
											(b)Grants To enhance the provision of adult
				protective services
											(1)EstablishmentThere is established an adult protective
				services grant program under which the Secretary shall annually award grants to
				States in the amounts calculated under paragraph (2) for the purposes of
				enhancing adult protective services provided by States and local units of
				government.
											(2)Amount of payment
												(A)In generalSubject to the availability of
				appropriations and subparagraphs (B) and (C), the amount paid to a State for a
				fiscal year under the program under this subsection shall equal the amount
				appropriated for that year to carry out this subsection multiplied by the
				percentage of the total number of elders who reside in the United States who
				reside in that State.
												(B)Guaranteed minimum payment amount
													(i)50 statesSubject to clause (ii), if the amount
				determined under subparagraph (A) for a State for a fiscal year is less than
				0.75 percent of the amount appropriated for such year, the Secretary shall
				increase such determined amount so that the total amount paid under this
				subsection to the State for the year is equal to 0.75 percent of the amount so
				appropriated.
													(ii)TerritoriesIn the case of a State other than 1 of the
				50 States, clause (i) shall be applied as if each reference to
				0.75 were a reference to 0.1.
													(C)Pro rata reductionsThe Secretary shall make such pro rata
				reductions to the amounts described in subparagraph (A) as are necessary to
				comply with the requirements of subparagraph (B).
												(3)Authorized activities
												(A)Adult protective servicesFunds made available pursuant to this
				subsection may only be used by States and local units of government to provide
				adult protective services and may not be used for any other purpose.
												(B)Use by agencyEach State receiving funds pursuant to this
				subsection shall provide such funds to the agency or unit of State government
				having legal responsibility for providing adult protective services within the
				State.
												(C)Supplement not supplantEach State or local unit of government
				shall use funds made available pursuant to this subsection to supplement and
				not supplant other Federal, State, and local public funds expended to provide
				adult protective services in the State.
												(4)State reportsEach State receiving funds under this
				subsection shall submit to the Secretary, at such time and in such manner as
				the Secretary may require, a report on the number of elders served by the
				grants awarded under this subsection.
											(5)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this subsection, $100,000,000 for
				each of fiscal years 2010 through 2013.
											(c)State Demonstration Programs
											(1)EstablishmentThe Secretary shall award grants to States
				for the purposes of conducting demonstration programs in accordance with
				paragraph (2).
											(2)Demonstration programsFunds made available pursuant to this
				subsection may be used by States and local units of government to conduct
				demonstration programs that test—
												(A)training modules developed for the purpose
				of detecting or preventing elder abuse;
												(B)methods to detect or prevent financial
				exploitation of elders;
												(C)methods to detect elder abuse;
												(D)whether training on elder abuse forensics
				enhances the detection of elder abuse by employees of the State or local unit
				of government; or
												(E)other matters relating to the detection or
				prevention of elder abuse.
												(3)ApplicationTo be eligible to receive a grant under
				this subsection, a State shall submit an application to the Secretary at such
				time, in such manner, and containing such information as the Secretary may
				require.
											(4)State reportsEach State that receives funds under this
				subsection shall submit to the Secretary a report at such time, in such manner,
				and containing such information as the Secretary may require on the results of
				the demonstration program conducted by the State using funds made available
				under this subsection.
											(5)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this subsection, $25,000,000 for
				each of fiscal years 2010 through 2013.
											2043.Long-term care ombudsman program grants and
				training
										(a)Grants To support the long-term care
				ombudsman program
											(1)In generalThe Secretary shall make grants to eligible
				entities with relevant expertise and experience in abuse and neglect in
				long-term care facilities or long-term care ombudsman programs and
				responsibilities, for the purpose of—
												(A)improving the capacity of State long-term
				care ombudsman programs to respond to and resolve complaints about abuse and
				neglect;
												(B)conducting pilot programs with State
				long-term care ombudsman offices or local ombudsman entities; and
												(C)providing support for such State long-term
				care ombudsman programs and such pilot programs (such as through the
				establishment of a national long-term care ombudsman resource center).
												(2)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this subsection—
												(A)for fiscal year 2010, $5,000,000;
												(B)for fiscal year 2011, $7,500,000;
				and
												(C)for each of fiscal years 2012 and 2013,
				$10,000,000.
												(b)Ombudsman training programs
											(1)In generalThe Secretary shall establish programs to
				provide and improve ombudsman training with respect to elder abuse, neglect,
				and exploitation for national organizations and State long-term care ombudsman
				programs.
											(2)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this subsection, for each of fiscal
				years 2010 through 2013, $10,000,000.
											2044.Provision of information regarding, and
				evaluations of, elder justice programs
										(a)Provision of InformationTo be eligible to receive a grant under
				this part, an applicant shall agree—
											(1)except as provided in paragraph (2), to
				provide the eligible entity conducting an evaluation under subsection (b) of
				the activities funded through the grant with such information as the eligible
				entity may require in order to conduct such evaluation; or
											(2)in the case of an applicant for a grant
				under section 2041(b), to provide the Secretary with such information as the
				Secretary may require to conduct an evaluation or audit under subsection
				(c).
											(b)Use of Eligible Entities To Conduct
				Evaluations
											(1)Evaluations requiredExcept as provided in paragraph (2), the
				Secretary shall—
												(A)reserve a portion (not less than 2 percent)
				of the funds appropriated with respect to each program carried out under this
				part; and
												(B)use the funds reserved under subparagraph
				(A) to provide assistance to eligible entities to conduct evaluations of the
				activities funded under each program carried out under this part.
												(2)Informatics systems grant program not
				includedThe provisions of
				this subsection shall not apply to the informatics systems grant program under
				section 2041(b).
											(3)Authorized activitiesA recipient of assistance described in
				paragraph (1)(B) shall use the funds made available through the assistance to
				conduct a validated evaluation of the effectiveness of the activities funded
				under a program carried out under this part.
											(4)ApplicationsTo be eligible to receive assistance under
				paragraph (1)(B), an entity shall submit an application to the Secretary at
				such time, in such manner, and containing such information as the Secretary may
				require, including a proposal for the evaluation.
											(5)ReportsNot later than a date specified by the
				Secretary, an eligible entity receiving assistance under paragraph (1)(B) shall
				submit to the Secretary, the Committee on Ways and Means and the Committee on
				Energy and Commerce of the House of Representatives, and the Committee on
				Finance of the Senate a report containing the results of the evaluation
				conducted using such assistance together with such recommendations as the
				entity determines to be appropriate.
											(c)Evaluations and Audits of Informatics
				Systems Grant Program by the Secretary
											(1)EvaluationsThe Secretary shall conduct an evaluation
				of the activities funded under the informatics systems grant program under
				section 2041(b). Such evaluation shall include an evaluation of whether the
				funding provided under the grant is expended only for the purposes for which it
				is made.
											(2)AuditsThe Secretary shall conduct appropriate
				audits of grants made under section 2041(b).
											2045.ReportNot later than October 1, 2013, the
				Secretary shall submit to the Elder Justice Coordinating Council established
				under section 2021, the Committee on Ways and Means and the Committee on Energy
				and Commerce of the House of Representatives, and the Committee on Finance of
				the Senate a report—
										(1)compiling, summarizing, and analyzing the
				information contained in the State reports submitted under subsections (b)(4)
				and (c)(4) of section 2042; and
										(2)containing such recommendations for
				legislative or administrative action as the Secretary determines to be
				appropriate.
										.
					(2)Option for State plan under program for
			 temporary assistance for needy families
					(A)In generalSection 402(a)(1)(B) of the Social Security
			 Act (42 U.S.C. 602(a)(1)(B)) is amended by adding at the end the following new
			 clause:
						
							(v)The document shall indicate whether the
				State intends to assist individuals to train for, seek, and maintain
				employment—
								(I)providing direct care in a long-term care
				facility (as such terms are defined under section 2011); or
								(II)in other occupations related to elder care
				determined appropriate by the State for which the State identifies an unmet
				need for service personnel,
								and, if so, shall include an overview of
				such
				assistance..
					(B)Effective
			 dateThe amendment made by
			 subparagraph (A) shall take effect on January 1, 2010.
					(b)Protecting residents of long-term care
			 facilities
				(1)National training institute for
			 surveyors
					(A)In generalThe Secretary of Health and Human Services
			 shall enter into a contract with an entity for the purpose of establishing and
			 operating a National Training Institute for Federal and State surveyors. Such
			 Institute shall provide and improve the training of surveyors with respect to
			 investigating allegations of abuse, neglect, and misappropriation of property
			 in programs and long-term care facilities that receive payments under title
			 XVIII or XIX of the Social Security Act.
					(B)Activities carried out by the
			 InstituteThe contract
			 entered into under subparagraph (A) shall require the Institute established and
			 operated under such contract to carry out the following activities:
						(i)Assess the extent to which State agencies
			 use specialized surveyors for the investigation of reported allegations of
			 abuse, neglect, and misappropriation of property in such programs and long-term
			 care facilities.
						(ii)Evaluate how the competencies of surveyors
			 may be improved to more effectively investigate reported allegations of such
			 abuse, neglect, and misappropriation of property, and provide feedback to
			 Federal and State agencies on the evaluations conducted.
						(iii)Provide a national program of training,
			 tools, and technical assistance to Federal and State surveyors on investigating
			 reports of such abuse, neglect, and misappropriation of property.
						(iv)Develop and disseminate information on best
			 practices for the investigation of such abuse, neglect, and misappropriation of
			 property.
						(v)Assess the performance of State complaint
			 intake systems, in order to ensure that the intake of complaints occurs 24
			 hours per day, 7 days a week (including holidays).
						(vi)To the extent approved by the Secretary of
			 Health and Human Services, provide a national 24 hours per day, 7 days a week
			 (including holidays), back-up system to State complaint intake systems in order
			 to ensure optimum national responsiveness to complaints of such abuse, neglect,
			 and misappropriation of property.
						(vii)Analyze and report annually on the
			 following:
							(I)The total number and sources of complaints
			 of such abuse, neglect, and misappropriation of property.
							(II)The extent to which such complaints are
			 referred to law enforcement agencies.
							(III)General results of Federal and State
			 investigations of such complaints.
							(viii)Conduct a national study of the cost to
			 State agencies of conducting complaint investigations of skilled nursing
			 facilities and nursing facilities under sections 1819 and 1919, respectively,
			 of the Social Security Act (42 U.S.C. 1395i–3; 1396r), and making
			 recommendations to the Secretary of Health and Human Services with respect to
			 options to increase the efficiency and cost-effectiveness of such
			 investigations.
						(C)AuthorizationThere are authorized to be appropriated to
			 carry out this paragraph, for the period of fiscal years 2010 through 2013,
			 $12,000,000.
					(2)Grants to State survey agencies
					(A)In generalThe Secretary of Health and Human Services
			 shall make grants to State agencies that perform surveys of skilled nursing
			 facilities or nursing facilities under sections 1819 or 1919, respectively, of
			 the Social Security Act (42 U.S.C. 1395i–3; 1395r).
					(B)Use of fundsA grant awarded under subparagraph (A)
			 shall be used for the purpose of designing and implementing complaint
			 investigations systems that—
						(i)promptly prioritize complaints in order to
			 ensure a rapid response to the most serious and urgent complaints;
						(ii)respond to complaints with optimum
			 effectiveness and timeliness; and
						(iii)optimize the collaboration between local
			 authorities, consumers, and providers, including—
							(I)such State agency;
							(II)the State Long-Term Care Ombudsman;
							(III)local law enforcement agencies;
							(IV)advocacy and consumer organizations;
							(V)State aging units;
							(VI)Area Agencies on Aging; and
							(VII)other appropriate entities.
							(C)AuthorizationThere are authorized to be appropriated to
			 carry out this paragraph, for each of fiscal years 2010 through 2013,
			 $5,000,000.
					(3)Reporting of crimes and ensuring safety of
			 residents when federally funded long-Term Care Facilities closePart A of title XI of the
			 Social Security Act (42 U.S.C. 1301 et
			 seq.) is amended by adding at the end the following new sections:
					
						1150A.Reporting to law enforcement of crimes occurring in
		  federally funded long-Term care facilities(a)Determination and Notification
								(1)DeterminationThe owner or operator of each long-term
				care facility that receives Federal funds under this Act shall annually
				determine whether the facility received at least $10,000 in such Federal funds
				during the preceding year.
								(2)NotificationIf the owner or operator determines under
				paragraph (1) that the facility received at least $10,000 in such Federal funds
				during the preceding year, such owner or operator shall annually notify each
				covered individual (as defined in paragraph (3)) of that individual’s
				obligation to comply with the reporting requirements described in subsection
				(b).
								(3)Covered individual definedIn this section, the term covered
				individual means each individual who is an owner, operator, employee,
				manager, agent, or contractor of a long-term care facility that is the subject
				of a determination described in paragraph (1).
								(b)Reporting Requirements
								(1)In generalEach covered individual shall report to the
				Secretary and 1 or more law enforcement entities for the political subdivision
				in which the facility is located any reasonable suspicion of a crime (as
				defined by the law of the applicable political subdivision) against any
				individual who is a resident of, or is receiving care from, the
				facility.
								(2)TimingIf the events that cause the
				suspicion—
									(A)result in serious bodily injury, the
				individual shall report the suspicion immediately, but not later than 2 hours
				after forming the suspicion; and
									(B)do not result in serious bodily injury, the
				individual shall report the suspicion not later than 24 hours after forming the
				suspicion.
									(c)Penalties
								(1)In generalIf a covered individual violates subsection
				(b)—
									(A)the covered individual shall be subject to
				a civil money penalty of not more than $200,000; or
									(B)the Secretary shall classify the covered
				individual as an excluded individual, for a period of not more than 3
				years.
									(2)Increased
				harmIf a covered individual
				violates subsection (b) and the violation exacerbates the harm to the victim of
				the crime or results in harm to another individual—
									(A)the covered individual shall be subject to
				a civil money penalty of not more than $300,000; and
									(B)the Secretary shall classify the covered
				individual as an excluded individual, for a period of not more than 3
				years.
									(3)Excluded individualDuring any period for which a covered
				individual is classified as an excluded individual under paragraph (1)(B) or
				(2)(B), a long-term care facility that employs such individual shall be
				ineligible to receive Federal funds under this Act.
								(4)Extenuating circumstances
									(A)In generalThe Secretary may take into account the
				financial burden on providers with underserved populations in determining any
				penalty to be imposed under this subsection.
									(B)Underserved population
				definedIn this paragraph,
				the term underserved population means the population of an area
				designated by the Secretary as an area with a shortage of elder justice
				programs or a population group designated by the Secretary as having a shortage
				of such programs. Such areas or groups designated by the Secretary may
				include—
										(i)areas or groups that are geographically
				isolated (such as isolated in a rural area);
										(ii)racial and ethnic minority populations;
				and
										(iii)populations underserved because of special
				needs (such as language barriers, disabilities, alien status, or age).
										(d)Additional Penalties for
				Retaliation
								(1)In generalA long-term care facility may not—
									(A)discharge, demote, suspend, threaten,
				harass, or deny a promotion or other employment-related benefit to an employee,
				or in any other manner discriminate against an employee in the terms and
				conditions of employment because of lawful acts done by the employee; or
									(B)file a complaint or a report against a
				nurse or other employee with the appropriate State professional disciplinary
				agency because of lawful acts done by the nurse or employee,
									for making a report, causing a report
				to be made, or for taking steps in furtherance of making a report pursuant to
				subsection (b)(1).(2)Penalties for retaliationIf a long-term care facility violates
				subparagraph (A) or (B) of paragraph (1) the facility shall be subject to a
				civil money penalty of not more than $200,000 or the Secretary may classify the
				entity as an excluded entity for a period of 2 years pursuant to section
				1128(b), or both.
								(3)Requirement to post noticeEach long-term care facility shall post
				conspicuously in an appropriate location a sign (in a form specified by the
				Secretary) specifying the rights of employees under this section. Such sign
				shall include a statement that an employee may file a complaint with the
				Secretary against a long-term care facility that violates the provisions of
				this subsection and information with respect to the manner of filing such a
				complaint.
								(e)ProcedureThe provisions of section 1128A (other than
				subsections (a) and (b) and the second sentence of subsection (f)) shall apply
				to a civil money penalty under this section in the same manner as such
				provisions apply to a penalty or proceeding under section 1128A(a).
							(f)DefinitionsIn this section, the terms elder
				justice, long-term care facility, and law
				enforcement have the meanings given those terms in section 2011.
							1150B.Ensuring safety of residents when
		  federally funded Long-Term care facilities close(a)In general
								(1)Notification of Facility
				ClosureSubject to paragraph
				(2), if the owner or operator determines under section 1150A(a)(1) that a
				long-term care facility received at least $10,000 in Federal funds under this
				Act during the preceding year, the owner or operator of the facility
				shall—
									(A)submit to the Secretary and the appropriate
				State regulatory agency written notification of an impending closure not later
				than the date that is 60 days prior to the date of such closure;
									(B)include in the notice a plan for the
				transfer and adequate relocation of the residents of the facility prior to
				closure, including assurances that the residents will be transferred to the
				most appropriate facility in terms of quality, services, and location;
				and
									(C)not later than 10 days after the facility
				closure, submit to the Secretary and the appropriate State agency information
				identifying where residents of the closed facility were transferred and on what
				date.
									(2)Exception where the Secretary has issued a
				termination noticeIn the
				case of a long-term care facility described in paragraph (1) for which the
				Secretary has issued a termination notice for the facility to close by not
				later than 15 days after the issuance of such notice, the Secretary shall
				establish requirements for the notification, transfer, and adequate relocation
				of residents within an appropriate timeframe.
								(b)SanctionsAny person owning or operating a long-term
				care facility that fails to comply with the requirements of subsection (a)
				shall be subject to—
								(1)a civil monetary penalty of up to
				$1,000,000;
								(2)exclusion from participation in the
				programs under this Act (in accordance with the procedures of section 1128);
				and
								(3)any other applicable civil monetary
				penalties and assessments.
								(c)ProcedureThe provisions of section 1128A (other than
				subsections (a) and (b) and the second sentence of subsection (f)) shall apply
				to a civil money penalty or assessment under this section in the same manner as
				such provisions apply to a penalty or proceeding under section 1128A(a).
							(d)DefinitionIn this section, the term long-term
				care facility has the meaning given that term in section
				2011.
							.
				(c)National nurse aide registry
				(1)Definition of nurse aideIn this subsection, the term nurse
			 aide has the meaning given that term in sections 1819(b)(5)(F) and
			 1919(b)(5)(F) of the Social Security Act (42 U.S.C. 1395i–3(b)(5)(F);
			 1396r(b)(5)(F)).
				(2)Study and report
					(A)In generalThe Secretary, in consultation with
			 appropriate government agencies and private sector organizations, shall conduct
			 a study on establishing a national nurse aide registry.
					(B)Areas evaluatedThe study conducted under this subsection
			 shall include an evaluation of—
						(i)who should be included in the
			 registry;
						(ii)how such a registry would comply with
			 Federal and State privacy laws and regulations;
						(iii)how data would be collected for the
			 registry;
						(iv)what entities and individuals would have
			 access to the data collected;
						(v)how the registry would provide appropriate
			 information regarding violations of Federal and State law by individuals
			 included in the registry;
						(vi)how the functions of a national nurse aide
			 registry would be coordinated with the pilot program for national and State
			 background checks on direct patient access employees of long-term care
			 facilities or providers established under section 307 of the Medicare
			 Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law
			 108–173); and
						(vii)how the information included in State nurse
			 aide registries developed and maintained under sections 1819(e)(2) and
			 1919(e)(2) of the Social Security Act (42 U.S.C. 1395i–3(e)(2); 1396r(e)(2)(2))
			 would be provided as part of a national nurse aide registry.
						(C)ConsiderationsIn conducting the study and preparing the
			 report required under this subsection, the Secretary shall take into
			 consideration the findings and conclusions of relevant reports and other
			 relevant resources, including the following:
						(i)The Department of Health and Human Services
			 Office of Inspector General Report, Nurse Aide Registries: State Compliance and
			 Practices (February 2005).
						(ii)The General Accounting Office (now known as
			 the Government Accountability Office) Report, Nursing Homes: More Can Be Done
			 to Protect Residents from Abuse (March 2002).
						(iii)The Department of Health and Human Services
			 Office of the Inspector General Report, Nurse Aide Registries: Long-Term Care
			 Facility Compliance and Practices (July 2005).
						(iv)The Department of Health and Human Services
			 Health Resources and Services Administration Report, Nursing Aides, Home Health
			 Aides, and Related Health Care Occupations—National and Local Workforce
			 Shortages and Associated Data Needs (2004) (in particular with respect to
			 chapter 7 and appendix F).
						(v)The 2001 Report to CMS from the School of
			 Rural Public Health, Texas A&M University, Preventing Abuse and Neglect in
			 Nursing Homes: The Role of Nurse Aide Registries.
						(vi)Information included in State nurse aide
			 registries developed and maintained under sections 1819(e)(2) and 1919(e)(2) of
			 the Social Security Act (42 U.S.C. 1395i–3(e)(2); 1396r(e)(2)(2)).
						(D)ReportNot later than 18 months after the date of
			 enactment of this Act, the Secretary shall submit to the Elder Justice
			 Coordinating Council established under section 2021 of the Social Security Act,
			 as added by section 5(a), the Committee on Finance of the Senate, and the
			 Committee on Ways and Means and the Committee on Energy and Commerce of the
			 House of Representatives a report containing the findings and recommendations
			 of the study conducted under this paragraph.
					(E)Funding limitationFunding for the study conducted under this
			 subsection shall not exceed $500,000.
					(3)Congressional actionAfter receiving the report submitted by the
			 Secretary under paragraph (2)(D), the Committee on Finance of the Senate and
			 the Committee on Ways and Means and the Committee on Energy and Commerce of the
			 House of Representatives shall, as they deem appropriate, take action based on
			 the recommendations contained in the report.
				(4)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary for the purpose of
			 carrying out this subsection.
				(d)Conforming amendments
				(1)Title XXTitle XX of the Social Security Act (42
			 U.S.C. 1397 et seq.), as amended by section 5(a), is amended—
					(A)in the heading of section 2001, by striking
			 title and inserting
			 subtitle; and
					(B)in subtitle 1, by striking this
			 title each place it appears and inserting this
			 subtitle.
					(2)Title IVTitle IV of the Social Security Act (42
			 U.S.C. 601 et seq.) is amended—
					(A)in section 404(d)—
						(i)in paragraphs (1)(A), (2)(A), and (3)(B),
			 by inserting subtitle 1 of before title XX each
			 place it appears;
						(ii)in the heading of paragraph (2), by
			 inserting subtitle
			 1 of before
			 title
			 XX; and
						(iii)in the heading of paragraph (3)(B), by
			 inserting subtitle
			 1 of before
			 title
			 XX; and
						(B)in sections 422(b), 471(a)(4), 472(h)(1),
			 and 473(b)(2), by inserting subtitle 1 of before title
			 XX each place it appears.
					(3)Title XITitle XI of the Social Security Act (42
			 U.S.C. 1301 et seq.) is amended—
					(A)in section 1128(h)(3)—
						(i)by inserting subtitle 1 of
			 before title XX; and
						(ii)by striking such title and
			 inserting such subtitle; and
						(B)in section 1128A(i)(1), by inserting
			 subtitle 1 of before title XX.
					
